IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIAM RHODES,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2411

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 20, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

William Rhodes, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Sarah J. Rumph, General Counsel,
Florida Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.